I write separately, to supplement the decision rendered today and comment on a procedural difficulty involved in this case. The common pleas court correctly concluded that (1) the State Medical Board was required to establish that Dr. *Page 563 
Urella's New York license had been disciplined, and (2) that the action upon which the Ohio Medical Board's decision was based would likewise have constituted a violation of the Ohio Medical Practices Act. The State Medical Board previously concluded the following:
"The Board concludes that Dr. Urella's surrender of his New York Medical license, under charge from the New York Board of seventeen (17) specific violations of the New York Medical Practices Act, involving actions that would have in many, if not all, such instances constituted a violation of Ohio's Medical Practices Act, is tantamount to the `limitation, revocation, or suspension by another state of a license or certificate to practice issued by the proper licensing authority of that state * * * for an action that also would have been a violation of this chapter, except for nonpayment of fees.'"
A threshold issue in this case is whether Dr. Urella's surrender of his New York license is legally tantamount to a disciplinary action. I do not believe that a surrender of license, under the circumstances here involved, is tantamount to a disciplinary action. While such conduct by a licensee might appear to be the result of a disciplinary action, an express denial of any wrongdoing by the practitioner, in the absence of proof of specific charges, does not equate to proof of violation of law in another state that, if carried out in Ohio, would constitute a violation of the Ohio Medical Practices Act. The Ohio Medical Board's decision on the record before us is not supported by either probative or substantial evidence, as there can be no legal determination of wrongdoing without evidence. The allegations of wrongdoing or charges, in whatever form, do not in themselves rise to the level of proof or evidentiary findings of wrongdoing. Since the original proceedings in New York involved no admission of misconduct and there was no adjudication of misconduct, there could be no such conclusion reached by the Ohio Medical Board in the absence of specific evidentiary findings that the alleged wrongful conduct in New York actually occurred.
Part of the problem in this case is the Ohio Medical Board's urging of a strained interpretation of a no contest plea entered by the doctor, with acceptance of denial, as allowed in New York. The difficulty of this procedural posture and the problem for the Ohio Medical Board is that New York allows the surrender of the license, accepts a denial of charges, and makes no findings of wrongdoing. The record upon which the Ohio Medical Board's action is founded is upon a case where charges are answered by the doctor but remain pending in an unproven status. There should then be no inference taken from these circumstances for the benefit of or to the detriment of either party. To put it another way, the doctor could argue there is no inference of wrongdoing and the state of New York could argue there is an inference of guilt or there would be need to surrender the license. But there could be a surrender of the medical *Page 564 
license without any charges of wrongdoing. We are thus back to the ultimate defect in this case from the standpoint that in the absence of an affirmative disciplinary action by the New York Board, and the absence of any evidence in the record establishing actual wrongdoing, the charges are not a conclusive determination sufficient to support a disciplinary action in Ohio. There is, therefore, an absence in this case of reliable, substantive and substantial proof upon which the Ohio Medical Board based its decision. The judgment of the Franklin County Court of Common Pleas should accordingly be affirmed.